                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Randolph Ashford,                                           C/A No. 0:18-cv-01262-JFA

               Petitioner,
                                                                       ORDER
v.

Michael Stephan,

               Respondent.


       This matter is before the Court on multiple motions by Petitioner Randolph Ashford

(“Petitioner”) in relation to his habeas corpus petition pursuant to 28 U.S.C. § 2254. Petitioner is

an inmate at the Broad River Correctional Institution in Columbia, South Carolina. (ECF Nos. 57

at 1, 57-1 at 1). Petitioner, proceeding pro se and in forma pauperis, filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 on May 8, 2018. (ECF Nos. 1, 5). In accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the case was referred to a

Magistrate Judge for review. (ECF No. 2). Thereafter, Petitioner filed a letter requesting a

certificate of appealability “when and if [his] habeas petition is denied by the [C]ourt” (ECF No.

57) in addition to a Motion for Appointment of Counsel (ECF No. 59).

       First, Petitioner preemptively seeks a certificate of appealability in case his habeas petition

is denied by the Court. However, a matter must be ripe for consideration for the Court to rule on

it. Nat'l Park Hosp. Ass'n v. Dep't of Interior, 538 U.S. 803, 807-08 (2003). An issue is ripe for

judicial review when: 1. the issue is fit for judicial decision, and 2. hardship would result to the

parties were the court to withhold consideration. Id. at 808. Here, the Court has not yet decided

whether to grant Petitioner’s habeas petition. As such, the Court’s future ruling is not yet

appealable and the issuance of a certificate of appealability is, accordingly, not fit for judicial
decision. Further, no hardship would result from declining to consider whether to issue a certificate

of appealability at this point because, even if Petitioner’s request was granted, the certificate would

be worthless since there would be nothing to appeal. If the Court does decide to deny the petition,

the Court will decide whether to issue a certificate of appealability at that time. Because the

issuance of a certificate of appealability is not ripe for consideration, the Court denies Petitioner’s

request for the same.

       Second, Petitioner seeks the assistance of counsel due to his lack of ability to afford

counsel, the complexity of the issues involved in this case, the limitations that imprisonment places

upon his ability to research the issues in his case, and his physical limitations to adequately

represent himself due to glaucoma and a shoulder injury. However, under the law, there is no

constitutional right to counsel in habeas corpus petitions. Pennsylvania v. Finley, 481 U.S. 551,

555-56 (1987). Consequently, Petitioner’s Motion for Appointment of Counsel is denied.

       In summary, Petitioner’s request for a certificate of appealability (ECF No. 57) is DENIED.

Furthermore, Petitioner’s Motion for Appointment of Counsel (ECF No. 59) is also DENIED.



       IT IS SO ORDERED.



       March 5, 2019                                           Joseph F. Anderson, Jr.
       Columbia, South Carolina                                United States District Judge
